10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00172-BLF Document 230 Filed 04/30/21 Page 1 of 7

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION
UNITED STATES OF AMERICA, ) CR 18-00172 BLF
) .
Plaintiff, ) VERDICT FORM -
)
Vv. +
)
MICHAEL KAIL, )
)
Defendant. )
)
)

 

We, the jury in the above-entitled case, being first duly sworn, unanimously find the defendant,
Michael Kail:
| 1. Asto an April 6, 2013, transmission via DocuSign of signed 2012 stock option agreement
' regarding Netskope, Inc., as set forth in Count One of the Indictment:

a) Cuil 9 (GUILTY/NOT GUILTY) of the charge of Wire Fraud, in

violation of 18 U.S.C. § 1343.

(b) G vi / t vA (GUILTY/NOT GUILTY) of Honest Services Wire Fraud, in

violation of 18 U.S.C. §§ 1343 and 1346.
2. Astoa July 9, 2014, transmission via DocuSign of order form regarding Netskope, Inc., as

set forth in Count Two of the Indictment:

2 c oF ‘
(a) G vil 7 (GUILTY/NOT GUILTY) of the charge of Wire Fraud, in

VERDICT FORM,
CR-18-00172-BLF 1

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00172-BLF Document 230 Filed 04/30/21 Page 2 of 7

violation of 18 U.S.C. § 1343.
(o) (guile
violation of 18 U.S.C. §§ 1343 and 1346.

(GUILTY/NOT GUILTY) of Honest Services Wire Fraud, in

  

3. Astoa July 10, 2014, transmission via DocuSign of end user license agreement regarding
Netskope, Inc., as set forth in Count Three of the Indictment:
(a) (ge ua oL ry (GUILTY/NOT GUILTY) of the charge of Wire Fraud, in
violation of 18 U.S.C. § 1343.
(b) és vi | re ____ (GUILTY/NOT GUILTY) of Honest Services Wire Fraud, in
violation of 18 U.S.C. §§ 1343 and 1346.

4. Asto an April 30, 2013, transmission via DocuSign of advisory board agreement regarding
Maginatics, Inc., as set forth in Count Four of the Indictment:

(a) G u i / Fy (GUILTY/NOT GUILTY) of the charge of Wire Fraud, in

violation of 18 U.S.C. § 1343.
(b) G U j / ty (GUILTY/NOT GUILTY) of Honest Services Wire Fraud, in
violation of 18 U.S.C. §§ 1343 and 1346.

5. As toa May 30, 2013, transmission via DocuSign of Terms of Agreement regarding
Docurated, Inc., as set forth in Count Five of the Indictment:
(a) No e G@ vil ar (GUILTY/NOT GUILTY) of the charge of Wire Fraud, in ©
violation of 18 U.S.C. § 1343. |
(b) Now Gui li (GUILTY/NOT GUILTY) of Honest Services Wire Fraud, in
violation of 18 U.S.C. §§ 1343 and 1346. |

6. Astoa June 3, 2013, transmission via DocuSign of strategic advisor agreement regarding
Docurated, Inc., as set forth in Count Six of the Indictment:

(a) fawi vi / Fer (GUILTY/NOT GUILTY) of the charge of Wire Fraud, in

violation of 18 U.S.C. § 1343.

(b) (a vi | i 7 (GUILTY/NOT GUILTY) of Honest Services Wire Fraud, in
violation of 18 U.S.C. §§ 1343 and 1346.

VERDICT FORM,
CR-18-00172-BLF 2

 
10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

10.

11.

Case 5:18-cr-00172-BLF Document 230 Filed 04/30/21 Page 3 of 7

As to a January 3, 2014, transmission via DocuSign of Addendum to Strategic Advisor
Agreement i Docurated, Inc., as set forth in Count Seven of the Indictment:

(a) | és vi lry (GUILTY/NOT GUILTY) of the charge of Wire Fraud, in
violation of 18 U.S.C. § 1343.

(b) (é: va ii A (GUILTY/NOT GUILTY) of Honest Services Wire Fraud, in
violation of 18 U.S.C. §§ 1343 and 1346.

Astoa March 21, 2014, transmission via DocuSign of Terms of Agreement regarding

Docurated, Inc., as set forth in Count Eight of the Indictment:

 
 
     
 

/ au) Ltt

violation "| 18 U. S.C. § 1343.

(GUILTY/NOT GUILTY) of the charge of Wire Fraud, in

 

(b) & vi [ft 4 (GUILTY/NOT GUILTY) of Honest Services Wire Fraud, in
violation of 18 U.S.C. §§ 1343 and 1346. |

As to a June 15, 2013, transmission via DocuSign of order form regarding Elasticbox, Inc., as
set forth in Count Nine of the Indictment:

@) Guilt y (GUILTY/NOT GUILTY) of the charge of Wire Fraud, in
violation of 18 U.S.C. § 1343. . |

(b) gui / tt (GUILTY/NOT GUILTY) of Honest Services Wire Fraud, in
violation of 18 U.S.C. §§ 1343 and 1346. |

As to a June 17, 2013, transmission via DocuSign of master services agreement regarding
Elasticbox, Inc., as set forth in Count Ten of the Indictment: |

(a)_ Gu cf fy ) (GUILTY/NOT GUILTY) of the charge of Wire Fraud, in
violation of 18 U.S.C. § 1343. |

(o) Guilt 4 (GUILTY/NOT GUILTY) of Honest Services Wire Fraud, in
violation of 18 U.S.C. §§ 1343 and 1346. .

As to a November 27, 2013, transmission via DocuSign of order form regarding Elasticbox,
Inc., as set forth in Count Eleven of the Indictment:

(a) Guill ty (GUILTYINOT GUILTY) of the charge of Wire Fraud, in

VERDICT FORM, _
CR-18-00172-BLF 3

 

 

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

12.

13.

14.

Case 5:18-cr-00172-BLF Document 230 Filed 04/30/21 Page 4 of 7

violation of 18 U.S.C. § 1343.

(b) Givi f ky (GUILTY/NOT GUILTY) of Honest Services Wire Fraud, in
violation of 18 U.S.C. §§ 1343 and 1346.

As to a July 12, 2013, transmission via DocuSign of renewal order form regarding Sumo
Logic, Inc., as set forth in Count Twelve of the Indictment:

(a) G vilty (GUILTY/NOT GUILTY) of the charge of Wire Fraud, in
violation of 18 USC. § 1343. oe

(b) is u i l i Y (GUILTY/NOT GUILTY) of Honest Services Wire Fraud, in
violation of 18 U.S.C. §§ 1343 and 1346. |

As to an August 2, 2013, transmission via DocuSign of advisory board agreement regarding
Platfora, Inc., as set forth in Count Thirteen of the Indictment:

(a) Gui ‘| ky (GUILTY/NOT GUILTY) of the charge of Wire Fraud, in
violation of 18 U.S.C. § 1343. |

(b) lav | i tty (GUILTY/NOT GUILTY) of Honest Services Wire Fraud, in
violation of IS USC. §§ 1343 and 1346.

As to an August 22, 2013, transmission via DocuSign of amendment to evaluation agreement

regarding Platfora, Inc., as set forth in Count Fourteen of the Indictment:

_(a)_¢ AY il ty (GUILTY/NOT GUILTY) of the charge of Wire Fraud, in

15.

violation of 18 o. S.C. § 1343.

(b) Gui if a) (GUILTY/NOT GUILTY) of Honest Services Wire Fraud, in
violation of 18 U.S.C. §§ 1343 and 1346. , |
As to a September 19, 2013, transmission via DocuSign of software subscription license
agreement regarding Platfora, Inc., as set forth in Count Fifteen of the Indictment:

(a) Guil hy (GUILTY/NOT GUILTY) of the charge of Wire Fraud, in
violation of 18 U.S.C. § 1343.

b) GQ v j / Bb Y (GUILTY/NOT GUILTY) of Honest Services Wire Fraud, in

violation of 18 U.S.C. §§ 1343 and 1346.

VERDICT FORM,
CR-18-00172-BLF 4

 

 

 

 
10
11
12
13
14
15
16
17
- 18
19
20
21
22

23

24
25
26
27
28

 

 

Case 5:18-cr-00172-BLF Document 230 Filed 04/30/21 Page 5 of 7

16. As to a March 25, 2014, transmission via email titled “Fwd: sunshine” to the CEO of Netflix,
Inc., as set forth in Count Sixteen of the Indictment:
(a) (av v/ | Fs uy (GUILTY/NOT GUILTY) of the charge of Wire Fraud, in
violation of 18 U8.c. § 1343.
(b) Grit yo (GUILTY/NOT GUILTY) of Honest Services Wire Fraud, in
violation of 18 USC. §§ 1343 and 1346. |

17. As to a February 3, 2014, transmission via DocuSign of order form regarding VistaralT,
LLC, as set forth in Count Seventeen of the Indictment:
(a) fa vu i / | fig (GUILTY/NOT GUILTY) of the charge of Wire Fraud, in
violation of 18 US.C. § 1343.
(b) G Uv ; [ Py (GUILTY/NOT GUILTY) of Honest Services Wire Fraud, in
violation of 18 USC. §§ 1343 and 1346.

18. As to a February 3, 2014, transmission via DocuSign of advisor agreement regarding
Numerify, Inc., as set forth in Count Bighteen of the Indictment:
(a) & U ; i ry (GUILTY/NOT GUILTY) of the charge of Wire Fraud, in
violation of 18 U.S.C. § 1343. |
(b) Gg U if ry (GUILTY/NOT GUILTY) of Honest Services Wire Fraud, in
violation of 18 U.S.C. §§ 1343 and 1346.

19. As to a, February 21, 2014, transmission via DocuSign of master subscription agreement
regarding Numerify, Inc., as set forth in Count Nineteen of the Indictment:
(a) Gu if fey (GUILTY/NOT GUILTY) of the charge of Wire Fraud, in

| violation of 18 U.S.C. § 1343. .
(b) G@ uv ; / iy (GUILTY/NOT GUILTY) of Honest Services Wire Fraud, in
violation of 18 U.S.C. §§ 1343 and 1346.
_ 20. As to a May 15, 2013, letter via U.S. Mail from Michael Kail to the Internal Revenue Service
regarding Maginatics, Inc. shares, as set forth in Count Twenty of the Indictment:
@) Nor Guil fy _(GUILTY/NOT GUILTY) of the charge of Mail Fraud, in
VERDICT FORM,

CR-18-00172-BLF 5

 

 
10

1

12
i)
14
15

16 |}.

17
18
19
20
21
22
23

24
| 25
26
27
28

 

 

21.

22.

Case 5:18-cr-00172-BLF Document 230 Filed 04/30/21 Page 6 of 7

violation of 18 U.S.C. § 1341.

() Gul te (GUILTY/NOT GUILTY) of Honest Services Mail Fraud, in
violation of 18 Osc. §§ 1341 and 1346.

As to a June 14, 2013, mailing via Federal Express of advisory board paperwork related to
Docurated, Inc., as set forth in Count Twenty-One of the Indictment:

(a) avi / by (GUILTY/NOT GUILTY) of the charge of Mail Fraud, in
violation of 1 SUS.C. § 1341.

() Guilty (GUILTY/NOT GUILTY) of Honest Services Mail Fraud, in
violation of 18 U.S.C. §§ 1341 and 1346.

As to a March 14, 2014, mailing via Federal Express of commission checks from Netenrich,
Inc. and VistaralT, LLC, as set forth in Count Twenty-Two of the Indictment:

(a) Guil ty (GUILTY/NOT GUILTY) of the charge of Mail Fraud, in
violation of 18 U.S.C. § 1341. : |

(b) Gru ' { ky (GUILTY/NOT GUILTY) of Honest Services Mail Fraud, in
a

23.

24.

25.

violation of 18 U.S.C. §§ 1341 and 1346.

 

e; v i hte (GUILTY/NOT GUILTY) of the charge of Money Laundering, in
violation £18 U.S.C. § 1957, as set forth in Count Twenty-Three of the Indictment, as to an
April 23, 2013, wire transfer of $25,422 from a Wells Fargo Bank account number ending in
3152 in the name of Unix Mercenary, LLC, to an account at TD Ameritrade in the name of .
Michael Kail.

Ga v if ky (GUILTY/NOT GUILTY) of the charge of Money Laundering, in
violation of use. § 1957, as set forth in Count Twenty-Four of the Indictment, as to a
July 18, 2013, wire transfer of $70,000 from a Silicon Valley Bank account number ending in
2308 in the name of Unix Mercenary, LLC, to an account in the name of First American Title
Company. . |

Cruil ty (GUILTY/NOT. GUILTY) of the charge of Money Laundering, in

violation of 18 U.S.C. § 1957, as set forth in Count Twenty-Five of the Indictment, as to a

VERDICT FORM,
CR-18-00172-BLF . 6

 

 
10
11
12
13
14
15

16

17
18
19
20
21
22
23
24
25
26
27
28

 

 

26.

27.

28.

29.

Case. 5:18-cr-00172-BLF Document 230 Filed 04/30/21 Page 7 of 7

September 3, 2013, wire transfer of $60,000 from a Silicon Valley Bank account number
ending in 2308 in the name of Unix Mercenary, LLC, to a Silicon Valley Bank account
number ending in 2285 in the name of Michael Kail.

é4 ve f fey (GUILTY/NOT GUILTY) of the charge of Money Laundering, in

 

violation of ify, S.C. § 1957, as set forth i in Count Twenty-Six of the Indictment, as to a
September 3, 2013, wire transfer of $25,000 from a Silicon Valley Bank account number
ending in 6623 in the name of Unix Mercenary, LLC, to a Silicon Valley Bank account
number ending in 66191 in the name of Michael Kail.

Gvilhy (GUILTY/NOT GUILTY) of the charge of Money Laundering, in
violation of USC § 1957, as set forth in Count Twenty-Seven of the Indictment, as to an ~
October 8, 2013, wire transfer of $30,000 from a Silicon Valley Bank account number
ending in 2308 in the name of Unix Mercenary, LLC, to a Silicon Valley Bank account
number ending in 2285 in the name of Michael Kail.

G Ue itt ry (GUILTY/N OT GUILTY) of the charge of Money Laundering, in

 

violation of (s U.S.C. 5 1957, as set forth in Count Twenty- -Eight of the Indictment, as to a
September 22, 2014, wire transfer of $11,000 from a Silicon Valley Bank account number
ending in 2308 in the name of Unix Mercenary, LLC, to a Silicon Valley Bank account
number ending in 6619 in the name of Michael Kail.

Gavi / my (GUILTY/NOT GUILTY) of the charge of Money Laundering, in

 

violation of M U.S.C. § 1957, as set forth in Count Twenty-Nine of the Indictment, as to an
October 24, 2014, wire transfer of $25,000 from a Silicon Valley Bank account number
ending in 2308 in the name of Unix Mercenary, LLC, to a Silicon Valley Bank account

number ending in 2285 in the name of Michael Kail.

 

 

CPRESIDING JUROR

‘VERDICT FORM,
CR-18-00172-BLF 7

 
